Case 8:19-ap-01074-SC   Doc 19 Filed 08/28/19 Entered 08/28/19 19:25:18   Desc
                         Main Document    Page 1 of 8
Case 8:19-ap-01074-SC   Doc 19 Filed 08/28/19 Entered 08/28/19 19:25:18   Desc
                         Main Document    Page 2 of 8
Case 8:19-ap-01074-SC   Doc 19 Filed 08/28/19 Entered 08/28/19 19:25:18   Desc
                         Main Document    Page 3 of 8
Case 8:19-ap-01074-SC   Doc 19 Filed 08/28/19 Entered 08/28/19 19:25:18   Desc
                         Main Document    Page 4 of 8
Case 8:19-ap-01074-SC   Doc 19 Filed 08/28/19 Entered 08/28/19 19:25:18   Desc
                         Main Document    Page 5 of 8
Case 8:19-ap-01074-SC   Doc 19 Filed 08/28/19 Entered 08/28/19 19:25:18   Desc
                         Main Document    Page 6 of 8
Case 8:19-ap-01074-SC   Doc 19 Filed 08/28/19 Entered 08/28/19 19:25:18   Desc
                         Main Document    Page 7 of 8
Case 8:19-ap-01074-SC   Doc 19 Filed 08/28/19 Entered 08/28/19 19:25:18   Desc
                         Main Document    Page 8 of 8
